4/19/2021                   Inmate Management System              SIMMONSJOE Page       1
7:05:00     Case 2:12-cv-00859-LMA-MBN Document
                           Active Inmates       1433-2 Filed 04/19/21
                                          by Location                 Page 1 ofIM1P13
                                                                  IM_CNT_PUB   1

                            Building     Tier   Side     Count

                              BKG                       ______
                                                             3
                            Total for BKG                    3

                              FED                       ______
                                                            17
                            Total for FED                   17

                              HNK                       ______
                                                             1
                            Total for HNK                    1

                              OJC      1         A          35
                              OJC      1         B          29
                              OJC      1         C          26
                              OJC      1         D          26
                              OJC      1         E          22
                              OJC      2         A          27
                              OJC      2         B          22
                              OJC      2         C          35
                              OJC      2         D          16
                              OJC      2         E          22
                              OJC      2         F          34
                              OJC      3         A          55
                              OJC      3         B          54
                              OJC      3         C          30
                              OJC      3         D          15
                              OJC      3         E          28
                              OJC      3         F          11
                              OJC      4         A          24
                              OJC      4         B          41
                              OJC      4         C          34
                              OJC      4         D          47
                              OJC      4         E          47
                              OJC      4         F      ______
                                                            41
                            Total for OJC                  721

                              SCP                       ______
                                                             1
                            Total for SCP                    1

                              TDC      B4        E          15
                              TDC      B4        W      ______
                                                            14
                            Total for TDC                   29

                              TMH      1         A          10
                              TMH      2         A           7
                              TMH      2         B      ______
                                                             7
                            Total for TMH                   24



                            Total All Locations            796
                                                        ======


  * * * * * * * * * *     E n d    o f    R e p o r t     * * * * * * * * * *
